Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              	 Information Disclosure Statement


The information disclosure statement (IDS) submitted on 04/16/2020 in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	

				Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a closed loop system” configured to adjust one or more laser parameters, the primary raster pattern, the secondary raster pattern, or heating time based on the measured temperature of the brazing area in claim 4 and claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “a closed loop system” in claim 4, 20, line 2, and in light of specification, page.11,para.0028 discloses “a closed loop control system may be incorporated with the use of the one or more pyrometers in order to measure or monitor temperature and to implement control 60 (fig.1) by altering the laser parameters, raster pattern, or heating time, thereby, ensuring that the brazing temperature is accurately achieved regardless of the type of CMC substrate used, the composition of the brazing material, or the joint/part geometry”, therefore, “a closed loop system” in claim 4 and 20 is interpreted as a computer based controller or temperature parameter controller, and equivalents thereof. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



 					    Quayle Action

This application is in condition for allowance except for the following formal matters:
In the Claims:
Claim 1-20 objected to because of the following informalities:  
Claim 1 recites “A method of connecting two ceramic matrix composite (CMC) substrates together during the manufacturing or repair of a CMC component” should read “A method of connecting two ceramic matrix composite (CMC) substrates together during manufacture or repair of a CMC component”. 
Claim 16 recites “A method of connecting two silicon carbide (SiC/SiC) ceramic matrix composite (CMC) substrates together during the manufacturing or repair of a SiC/SiC CMC component” should read “A method of connecting two silicon carbide (SiC/SiC) ceramic matrix composite (CMC) substrates together during manufacture or repair of a SiC/SiC CMC component”.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).	

Indication of Allowable Subject Matter

Claims 1 and 16 are otherwise allowable over the arts. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

				Reason for Allowance 

The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record are Ritchey et al. (US 2016/0207129), Andersen et al. (US 2022/0065029). 

The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1 and claim 16, defining a primary raster pattern, the primary raster pattern encompassing the brazing area, as well as a portion of the external surface of the first CMC substrate and a portion of the external surface of the second CMC substrate that are outside of the brazing area; defining a secondary raster pattern, the secondary raster pattern encompassing the brazing area; allowing a laser to scan over the primary raster pattern in order to preheat the brazing area to a predetermined temperature that is below the melting point of the brazing material; allowing the laser to scan over the secondary raster pattern in order to further heat the brazing area to a temperature that is above the melting point of the brazing material. 

				Examiner’s comment

The closest prior art was Andersen et al. related to the limitation mentioned above. The application discloses that laser scanning primary raster pattern on the first and second CMC substrate for pre-heating;  and laser scanning secondary raster pattern on the brazing area of the CMC substrate. However, Andersen et al. only disclose using laser scanning of the glass, four peripheral edges of the inner surface of the first glass pane as a raster pattern for preheating side material. Another closest prior art, Ritchey et al., only teach the a portion of two CMC substrates overlapped/adjacent each other, and heating source (inductive, conductive, or radiative) preheating two CMC substrates without laser. A laser directly or indirectly heat the brazing material/tape to reach a temperature above a melting temperature of the silicon or silicon alloy between a portion of external surface of two CMC substrates.
In addition, “about” in claims 9,10,12,16,18 is defined in the specification; in the specification page.8, para.0035 discloses, “For the purpose of this disclosure, the recitations of numerical ranges by endpoints include the endpoints and all numbers within that numerical range.”	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner, Jimmy Chou can be reached on (571)270-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761